Doster, O. J.
(concurring): I now concur in the decision of this case. I dissented on the former hearing because the proposition then advanced was that the authority of a judge pro fern, did not cease with the expiration of the term at which he was chosen, but might be resumed at the succeeding and subsequent terms, and continuously exercised until the final disposition of all the cases which the regular judge was disqualified to try. I also said that, so far as the consent of the parties to the trial by the judge pro tern. was concerned, it was ineffectual to bind them', and in that connection I criticized the decision in Higby v. Ayres and Martin, 14 Kan. 331. The view then taken I still have and the criticism then expressed I still make. Now, however, a different proposition is made. It is that, admitting the lack of power de jure in the judge pro tern., he was, nevertheless, a judge defacto, and his acts are unassailable collaterally. With that I agree, but insist that consent, as mere consent — that and nothing more — cannot authorize the exercise of judicial power. The syllabus in Higby v. Ayres, supra, seems to rest the decision on the mere consent of the interested parties, although some remarks are made in the opinion about the de facto character of the judge trying the case which indicate a broadening of the grounds upon which it was thought the authority of the judge might be based. They are, however, apart from the point which appeared in the syllabus as the ,one for determination.